Citation Nr: 0520684	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  97-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
scar.

2.  Entitlement to service connection for residuals of a 
tumor of the right eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim of entitlement 
to service connection for the above noted conditions.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in July 2002.


FINDINGS OF FACT

1.  A benign tumor of the right eye and a scar of the right 
shoulder are not listed as a disease specific to radiation-
exposed veterans and are not considered radiogenic diseases.

2.  There is no scientific or medical evidence of record, 
which relates the benign tumor of the right eye and the scar 
of the right shoulder to exposure to ionizing radiation.

3.  The benign tumor of the right eye and the scar of the 
right shoulder are not of service origin or related to any 
incident in service


CONCLUSION OF LAW

1.  A right shoulder scar was not incurred in or aggravated 
by active military.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The residuals of a tumor of the right eye were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the pertinent rating decision, a statement of the 
case dated April 1997, supplemental statements of the case 
dated January 2000, February 2002, April 2002, and March 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal.  The veteran received a 
hearing at the RO in February 2001, and before the 
undersigned Veterans Law Judge in July 2002.  The Board notes 
the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  See 38 U.S.C.A. § 5103A(a)(2)).  Therefore, 
the Board can proceed with readjudication of this case.

Factual background

The veteran and his representative contend that service 
connection is warranted for a right shoulder scar and the 
residuals of a tumor of the right eye.  Specifically, the 
veteran contends that he believes these disabilities are a 
result of radiation he to which he was exposed in service 
from an artillery shell.  The relevant evidence of record 
includes the reports of outpatient treatment, VA examination 
reports, and the veteran's testimony.

Many outpatient treatment records received in conjunction 
with these claims show treatment for disabilities not at 
issue in the present claim.

The veteran's service medical records are negative for 
complaints of, or treatment for any right shoulder skin or 
eye problems.  The veteran was hospitalized for two days in 
July 1968 at Ft. sill for an upper respiratory infection, 
organism unknown. The separation examination clinically 
evaluated the eyes and upper extremities as normal.  
Uncorrected near vision was 20/20, bilaterally.  

VA and private medical records show that a benign fibrous 
histiocytoma in the right orbit was excised in 1991 with 
subsequent complaints of mild double vision.  The veteran was 
also seen several times starting in 1994 for complaints of 
his shoulder scar, which he related to a radiation burn.

The veteran received a VA examination of his eye in December 
1997.  At that time, the veteran was noted to have had a 
histiocytoma removed in the vicinity of the right orbit, and 
since that time, experienced diplopia on extreme left gaze.  
Otherwise he was not reporting any problem other than what 
the examiner termed "the usual reading problems of most 
people at his age."  It was noted that he compensated for 
this problem with a slight head tilt.  He was noted to have 
normal visual fields, normal internal examination, normal 
fundus, normal optic nerve, and normal intraocular pressure.  
The veteran was diagnosed with minor diplopia in secondary 
gaze, probably due to extraocular muscle damage during the 
histiocytoma procedure six years ago, otherwise completely 
normal examination.

The veteran also received a VA examination in December 1997 
for his skin.  At that time, the veteran was noted to have 
reported receiving a skin burn in 1968 during night duty when 
he was recording the azimuth of an artillery shot.  He 
reported that the burn was not apparent for several days.  He 
indicated that, after about a week, he was admitted to the 
hospital with a high fever and skin abscess over his right 
posterior shoulder.  The abscess gradually cleared with 
bedrest and antibiotics.  Currently, the veteran reported 
tenderness and itchiness in the area.

On examination, the veteran was noted to have a healed, oval 
skin scar measuring 1 1/2 inches by 7/8 inches over the right 
posterior shoulder.  Inside the oval macule was a 3/4 inch 
healed scar which looked like an incisional scar.  The macule 
together with the scar was nontender and not bound down to 
the subcutaneous or underlying tissue.  There was no skin 
retraction or distortion.  The veteran was diagnosed with a 
healed skin lesion of the right posterior shoulder without 
residuals.

The veteran received a hearing at the RO in February 2001.  
At that time, the veteran testified that in service, he had 
been present at a single artillery shot, which he felt 
emitted radiation.  He noted that he was facing away from the 
shot when it occurred, and that he was one to two miles away 
from the shot, standing in an open field.  He reported being 
hospitalized shortly after that time, for several days, for 
an insect bite.

The veteran received a hearing before the undersigned 
Veterans Law Judge in July 2002.  At that time, the veteran 
again testified that he received a burn on his shoulder and 
incurred an eye tumor as a result of being exposed to 
radiation in service, specifically an incident in May or June 
1968 when he witnessed an artillery shell explode that he 
believes was radioactive.  The veteran reported that he 
incurred this burn scar very shortly after this incident, 
although he recalled being told in service that it was an 
insect bite.

Also submitted from the veteran are several medical articles 
regarding the medical effects of depleted uranium exposure, 
particularly in Gulf War veterans.


Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways. Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
which will be presumptively service connected for veterans 
who engaged in "radiation risk activity" under the provisions 
of 38 U.S.C.A. § 1112(c). 38 U.S.C.A. § 1112(c) (West 2002).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes all cancers, as well as 
tumors of the brain and central nervous system, that must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2002).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

As to a grant of service connection under 38 C.F.R. § 
3.309(d), for diseases specific to radiation-exposed 
veterans, the Board notes that the veteran's disabilities of 
right shoulder scar and a benign tumor of the right eye are 
not among those disabilities listed as presumptive, such that 
service connection would be warranted, if the veteran were 
found to have participated in a radiation risk activity.  
Furthermore, no evidence of record has been presented to 
indicate that the veteran participated in a radiation risk 
activity, such that, even if he were diagnosed with one of 
the diseases specific to radiation exposed veterans, service 
connection would be warranted.  In this regard, the Board has 
considered the veteran's statements that he was exposed to 
ionizing radiation during military service.  However, there 
is no objective evidence of record showing no exposure to 
ionizing radiation, and no evidence of a condition or 
disorder reflective of exposure to ionizing radiation.  

Further, as to service connection under 38 C.F.R. § 3.311, 
the Board notes again that the veteran has not been diagnosed 
with a "radiogenic disease", such that service connection 
would be warranted.  The veteran's right shoulder scar and 
tumor of the right eye are not listed as diseases which are 
radiogenic; although all cancers are listed, the veteran has 
not been diagnosed with cancer, as his right eye tumor was 
found to be benign; furthermore, although tumors of the brain 
and central nervous system are considered radiogenic disease, 
tumors of the eye are not.  No skin condition, other than 
skin cancer, is considered a radiogenic disease.  

Nonetheless, service connection could still be granted under 
this regulation, provided the veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  However, there has been 
no evidence presented, other than the veteran's statements 
that he believes these conditions are related to radiation 
exposure, to indicate that these are radiogenic diseases.  In 
the absence of competent medical or scientific evidence 
having been presented to indicate that the veteran's claimed 
disabilities are due to radiogenic diseases, the Board finds 
that service connection is not warranted for a right shoulder 
scar and tumor of the right eye, under 38 C.F.R. § 3.311.

Finally, as to service connection on a direct basis, the 
Board notes that, although the veteran has reported that his 
scar of the right shoulder manifested shortly after his 
claimed exposure to radiation in service, and that he was 
hospitalized in service for 10 days for an insect bite at the 
site of this scar, the veteran's service medical records, to 
include the report of his seperation examination, are 
completely negative for complaints of, or treatment for, any 
right shoulder skin disorder, or any eye disorder.  
Furthermore, the evidence of record does not show that the 
veteran was diagnosed with any eye disorder until 1991, 23 
years after his separation from service, or with any right 
shoulder scar until around 1994, 26 years after the veteran's 
seperation from service.  Although the veteran has 
consistently maintained that these disabilities are related 
to service, no competent medical evidence has been submitted 
linking these disabilities to service.  

The only medical evidence of record which indicates any 
origin as to either of the veteran's disabilities is 
contained in a December 1997 report of VA examination, which 
indicates that the veteran's right shoulder scar has an 
interior 3/4 inch scar, which the examiner opined looked like 
an incisional scar, not a burn scar.  Thus, with no evidence 
having been presented to indicate that the veteran was 
exposed to radiation in service, with no evidence having been 
presented to indicate that the veteran currently has a 
radiogenic disease, and with no evidence having been 
presented to link the veteran's current claimed disabilities, 
which manifested over 23 years after service, to service, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for these disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right shoulder scar 
is denied.

Entitlement to service connection for residuals of a tumor of 
the right eye is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


